ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
SUFI Network Services, Inc.                   )      ASBCA Nos. 59489, 59490
                                              )
Under Contract No. F41999-96-D-0057           )

APPEARANCES FOR THE APPELLANT:                       Frederick W. Claybrook, Jr., Esq.
                                                     Brian T. McLaughlin, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Lawrence M. Anderson, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 23 May 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59489, 59490, Appeals of SUFI
Network Services, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals